EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of BBN Global Consulting, Inc.(the “Company”) on Form 10-QSB for theperiod endingJanuary 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Hank Cohn, Chief Executive Officer and Chief FinancialOfficer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such quarterlyreport on Form 10-QSB for thequarter endingJanuary 31, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterlyreport on Form 10-QSB for thequarter endingJanuary 31, 2008, fairly presents, in all material respects, the financial condition and results of operations of BBN Global Consulting, Inc. Date: March 12, 2008 /s/ Hank Cohn Hank Cohn Chief Executive Officer Chief Financial Officer
